CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Exhibit 10.2

 

 

 

INERGY, L.P.




INERGY

INERGY HOLDINGS, L.P.







Physical Sale Agreement







 

 

Buyer: Florida Public Utilities Company

Attn: Christopher M. Snyder

401 S. Dixie Highway

West Palm Beach, FL 33041

Seller: Inergy Propane, LLC

Attn: Emily Thrasher

Two Brush Creek Blvd., Suite 200

Kansas City, MO 64112




Contract #: 37106 and 37109




Buyer and Seller hereby agree as follows:




1.

Term:  The initial term of this agreement is from May 1, 2008 through April 30,
2009.




2.

Product: HD5 Propane - odorized




3.

During the Term, Buyer agrees to buy from Seller 100% of its requirements for
the Product and Seller agrees to supply the Product to satisfy such
requirements. Buyer anticipates, but does not represent or warrant, that the
annual volume of Product to be purchased will be approximately [*****] gallons.




4.

Pricing: It is anticipated that approximately [*****] gallons of Product will be
sourced out of the Alma terminal via the Dixie Pipeline. It is further
anticipated that the remaining balance of Product will be sourced out of the
Sea-3 terminal in Tampa, Florida.




For all Product delivered to a terminal via the Dixie Pipeline, Buyer will pay
Seller for Product at the rate set forth in Exhibit A.




For all such Product sourced out of the Sea-3 Terminal in Tampa, Florida, Buyer
will pay Seller for Product at the rate set forth in Exhibit A.




Weather and other events may dictate Seller needing to bring in Product from
locations other than those specified above. In this event, Buyer and Seller will
negotiate in good faith to determine a means of delivering Product and the price
per gallon for such Product.




5.

Transportation: Seller (through its affiliate, L & L Transportation, LLC) will
handle and manage all transportation of Product from any pipeline terminal to
Buyer's final delivery locations. Buyer will pay Seller's then current rates for
delivery of Product to Buyer's locations. Seller's current transportation rates
are set forth on Exhibit B. Additionally, Buyer shall pay for all surcharges
(fuel, tolls, etc.) relating to such transportation. Seller's current fuel
surcharge guide is set forth in Exhibit C. The rates set forth on Exhibit C are
current rates only and are subject to change based on prevailing prices in a
particular market.










6.

Payment Terms: Buyer will make payment by wire transfer or electronic funds
transfer for all Products within ten days of shipment.




7.

Risk Management Services: Buyer agrees that all risk management services (e.g.
fixed pricing, financials) will be managed by Seller. The Buyer and Seller will
negotiate in good faith to determine pricing for the Risk Management Services as
may be needed by Buyer.




8.

General Terms and Conditions: Seller's General Terms and Conditions for Product
Sale, Purchase, and Exchange Agreements, is attached hereto as Exhibit D and is
incorporated herein and made a part hereof.







 

 

FLORIDA PUBLIC UTILITIES COMPANY




By: /s/ John T. English

Name: John T. English

Title: President & CEO




Date: April 30, 2008

INERGY PROPANE, LLC




By: /s/ Bill Gautreaux

Name: Bill Gautreaux

Title: Vice President




Date: May 01, 2008










Addendum to our General Terms and Conditions:




Section 7 Delivery and Title: All Product will be sold on a delivered basis.
Delivery of the Product shall be deemed to occur when the product passes the
flange of our truck into the customer's tank.




Section 15 Supply Insufficiencies: In the event that Seller is unable to
physically supply Purchaser with propane, Purchaser has the right to seek and
buy supply from another company.








TWO BRUSH CREEK BLVD., SUITE 200 • KANSAS CITY, MISSOURI  64112 • PHONE
816-842-8181 • FAX 816-531-0746




CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION










Exhibit A

Product Cost

Supply Season: May 2008 - April 2009




 

 

 

 

 

 

Total Product Cost

Division

Tank Locations

Summer Terms

Winter Terms

South Florida

West Palm Beach, FL

MB + [*****]

MB + [*****]

Lantana, FL

MB + [*****]

MB + [*****]

Lauderhill. FL

MB + [*****]

MB + [*****]

Central Florida

DeBary, FL

MB + [*****]

MB + [*****]

Orlando, FL

MB + [*****]

MB + [*****]

Inglis, FL

MB + [*****]

MB + [*****]










 

 

 

 

 

 

Total Product Cost with Current Pipeline Tariff *




 

 

 

 

Division

Tank Locations

Summer Terms

Winter Terms

Northeast

 Florida

Fernandina Beach, FL

Lesser of

Lesser of

MB+ [*****]

MB+ [*****]

Hatties + [*****]

Hatties + [*****]

Inergy Alma posting + [*****]

Inergy Alma posting + [*****]




 

 

 

 

Northeast

 Florida

Callahan, FL

Lesser of

Lesser of

MB + [*****]

MB + [*****]

Hatties + [*****]

Hatties + [*****]

Inergy Alma posting + [*****]

Inergy Alma posting + [*****]




 

 

 

 

Wholesale

Ritz Carlton

Fernandina Beach, FL

Lesser of

Lesser of

MB + [*****]

MB + [*****]

Hatties + [*****]

Hatties + [*****]

Inergy Alma posting + [*****]

Inergy Alma posting +[*****]

*   Differentials include current Alma terminal pipeline differential of
[*****]/ga11on




Notes:

MB - Mont Belvieu OPIS LDH any average day of lifting

Hatties·- Hattiesburg OPIS In-line average day of lifting

Summer terms·- April thru September

Winter terms - October thru March

Prices are subject to any changes to tariff rates, terminating fees, or

any reclassification or addition of fees

Federal Perc tax of .005/gallon will be assessed on invoice

Florida state Perc tax of .001/gallon will be assessed on invoice

Exhibit B

Base Freight Rates

Supply Season: May 2008 - April 2009

Denomination: Cents per gallon







 

 

 

 

Origin

Destination

Tampa, Fl

Alma, GA

West Palm Beach, FL

[*****]

[*****]

Lantana. FL

[*****]

[*****]

Lauderhill, FL

[*****]

[*****]

DeBary, FL

[*****]

[*****]

Orlando, FL

[*****]

[*****]

Inglis, FL

[*****]

[*****]

Fernandina Beach. FL

[*****]

[*****]

Callahan, FL

[*****]

[*****]




Note: Fuel surcharge is calculated by percentage of freight rate




Exhibit C

Fuel Surcharge Guide

Supply Season: May 2008 • April 2009

 

 

 

Cost per

Gallon Range

L&L

Surcharge

Percent

$2.500

$2.549

16.5%

$2.550

$2.599

17.0%

$2.600

$2.649

17.5%

$2.650

$2.699

18.0%

$2.700

$2.749

18.5%

$2.750

$2.799

19.0%

$2.800

$2.849

19.5%

$2.850

$2.899

20.0%

$2.900

$2.949

20.5%

$2.950

$2.999

21.0%

$3.000

$3.049

21.5%

$3.050

$3.099

22.0%

$3.100

$3.149

22.5%

$3.150

$3.199

23.0%

$3.200

$3.249

23.5%

$3.250

$3.299

24.0%

53.300

$3.349

24.5%

$3.350

$3.399

25.0%

$3.400

$3.449

25.5%

$3.450

$3.499

26.0%

$3.500

$3.549

26.5%

$3.550

$3.599

27.0%

$3.600

$3.649

27.5%

$3.650

$3.699

28.0%

53.700

$3.749

28.5%

53.750

$3.799

29.0%

$3.800

$3.849

29.5%

$3.850

$3.899

30.0%

$3.900

$3.949

30.5%

$3.950

$3.999

31.0%

$4.000

$4.049

31.5%

$4.050

$4.099

32.0%

$4.100

$4.149

32.5%

$4.150

$4.199

33.0%

$4.200

$4.249

33.5%

$4.250

$4.299

34.0%

$4.300

$4.349

34.5%

S4.350

$4.399

35.0%

$4.400

$4.449

35.5%

$4.450

$4.499

36.0%

$4.500

$4.549

36.5%

$4.550

$4.599

37.0%




Note: This schedule is used as a guide. (If prevailing prices are higher or
lower in a

particular market, adjustments will be made appropriate to that market





CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Exhibit 10.2




Exhibit D

INERGY PROPANE, LLC

GENERAL TERMS AND CONDITIONS FOR

PRODUCT SALE, PURCHASE, AND EXCHANGE AGREEMENTS




1.

AGREEMENT - The parties, Inergy and Counterparty, agree that in the future
Inergy shall sell Products to, purchase Products from, or exchange Products
with, Counterparty, as provided in the Agreement.

2.

DEFINITIONS - As used herein, the following terms shall be given the following
meanings:

"Agreement" shall mean the contract between Inergy and Counterparty for the
sale, purchase or exchange of Products, which contract may be comprised of one
or more of the following: (i) a sale, purchase, or exchange agreement for the
Products, as may be agreed to by the parties from time to time, (ii) these
General Terms and Conditions, (iii) the exhibits, schedules and other
attachments to any document comprising a part of the Agreement, or that the
parties otherwise agree is to be made a part of the Agreement; and (iv) any and
all amendments and modifications to any document comprising a part of the
Agreement that are executed pursuant to the provisions of these General Terms
and Conditions.

"GPA" shall mean Gas Processors Association

"Counterparty" shall mean the party to the Agreement, other than Inergy, who is
to sell Products to, purchase Products from, or exchange Products with, Inergy.

"Inergy" shall mean Inergy Propane, LLC and its successors and assigns.

"Products" shall mean the products which are the subject of the Agreement.

"Purchaser" shall mean the party to the Agreement who is to lift and/or take
delivery of Products from the other party.

"Seller" shall mean the party to the Agreement who is to sell or otherwise
provide Products to the other party.

3.

RECORDED TELEPHONE CONVERSATIONS - Inergy may monitor and record telephone
conversations between Counterparty and Inergy that are made to or from any of
Inergy's telephone extensions. By Counterparty's execution and delivery of any
document comprising a part of the Agreement (or commencement by Counterparty of
its obligations under the Agreement), (i) Counterparty acknowledges, consents
and agrees, for itself and its employees, agents and representatives, that all
such telephone conversations may be monitored and recorded by Inergy for use in
the conduct of Inergy's business, (ii) Counterparty agrees that it will inform
each of its employees, agents and representatives who may have telephone
conversations with Inergy of the provisions of this Section 3 and obtain their
acknowledgement, consent and agreement to Inergy's monitoring and recording of
their telephone conversations with Inergy, and (iii) Counterparty agrees to
indemnify and hold harmless Inergy from and against any and all losses, costs
and expenses resulting from Counterparty's failure to obtain any such
acknowledgement, consent and agreement from its employees, agents and
representatives. Inergy's monitoring and recording of its telephone
conversations with Counterparty is intended to improve customer service, to
protect Inergy from counterparty risk, and to assist in resolving contract
disputes.

4.

CREDIT I TERMS OF PAYMENT - If, in the sole judgment of Inergy, the financial
condition of Counterparty deteriorates or is found to be unsatisfactory or if
Counterparty fails to make any payment to Inergy when due, Inergy may require
that Counterparty make all future payments under the Agreement in cash in
advance of delivery or that Counterparty provide security of such nature and
amount as is acceptable to Inergy (including, but not limited to, a letter of
credit issued by a financial institution acceptable to Inergy). If Counterparty
fails to provide such advance cash payment or security as required by Inergy,
Inergy, without giving notice to Counterparty and without waiving any of its
rights, may withhold further deliveries until such time as the required payment
or security is received. Invoices will be prepared by Inergy and transmitted to
Counterparty from time to time during the month in which the Product is lifted
by Counterparty or delivered to Counterparty, as applicable. Original or telex
invoice copies are acceptable as presentation for payment. Payment for all
Product purchases is due as specified in the Product Sale, Purchase, and
Exchange Agreement or in the Product invoice, and is payable in U.S. dollars
from the date of invoice. Invoices not paid by the specified payment due date
are considered delinquent. In situations of delinquency, Inergy may take one or
more of the following actions: (i) charge interest on any delinquent monies due
at the lesser of one and one-half percent (1 ½ %) per month or the highest rate
permitted by Missouri law, (ii) suspend deliveries to Counterparty until Inergy
has received payment in full for all previous deliveries of Product to
Counterparty, (iii) require that Counterparty make advance cash payment for all
future Product shipments or (iv) terminate this Agreement or any Product
delivery contemplated thereunder. In addition, Inergy shall be entitled to
recover its reasonable costs of collection, including attorney fees.

5.

SET-OFF - In the event a party fails to make a timely (i) delivery of any
Products due and owing to the other party, or (ii) payment of any monies due and
owing to the other party, then the non-defaulting party may, at its option and
in its discretion, to the extent permitted by law, offset and apply any
obligations owed by the non-defaulting party to the defaulting party, whether
matured, unmatured, contingent, or otherwise, against the amounts owed by the
defaulting party under the Agreement or any other oral or written agreement
between the parties or their affiliates (including agreements unrelated to the
purchase or delivery of Product, such as financial derivative agreements). In
such event, the obligations of the non-defaulting party shall be deemed
satisfied and discharged to the extent of any such offset. The right of set—off
set forth herein shall be cumulative of and in addition to any common law or
other contractual right of setoff. If an obligation

Exhibit D




is unascertained, the non-defaulting party may in good faith estimate such
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other party when the obligation is ascertained.

6.

FAILURE TO LIFT AND/OR TAKE DELIVERY OF PRODUCT - In addition to any other
rights which Seller may have as set forth in the Agreement or as otherwise
allowed by law, including, but not limited to, Seller's right to sue for
specific performance and/or damages, if Purchaser fails to lift and/or take
delivery of Product within the period(s) designated in the Agreement, Seller
shall have the right, but not the obligation, upon expiration of the period(s)
designated in the Agreement, to sell all or any portion of the Products that
Purchaser failed to lift and/or take delivery of (the "Remaining Volumes") on
terms and at such prices as Seller, in its sole discretion, deems appropriate
under the then existing circumstances and to collect from Purchaser the
difference between the price Purchaser agreed to pay to Seller for such
Products, as set forth in the Agreement, and the Net Price Seller receives in
connection with the sale of such Remaining Volumes. For the purpose of this
Section 6, "Net Price" shall mean the gross proceeds received by Seller in the
sale of the Remaining Volumes less (i) all of Seller's costs and expenses
associated with any such sale, (ii) a sales commission equal to five percent
(5%) of the gross proceeds of such sale, and (iii) any additional fees and
expenses incurred by Seller that arise out of, or are in any way connected with,
Purchaser's failure to lift and/or take delivery of the Remaining Volumes,
including, but not limited to, any additional storage and/or transportation
costs.

7.

DELIVERY AND TITLE - Delivery of the Product shall be deemed to occur: (i) if to
a ship, at the point when the Product has passed the vessel's loading flange;
(ii) if to a tank truck, when the Product has actually been delivered into the
truck; (iii) if to a tank car, when the carrier accepts the Product for
shipment; (iv) if to a pipeline, upon metering of the Product; (v) when into
storage (other than vessels), as the Product enters the tank; or (vi) if by book
transfer, on the effective date of the transfer. Title shall pass to Purchaser
upon delivery as set forth above. All deliveries shall be subject to normal
pipeline allocation and proration schedules. All overages will be invoiced at
Seller's posted price in effect at the time the Product is delivered. Seller
shall not be liable to Purchaser for reductions in quantity or degradation of
quality of Product after delivery of the Product has occurred. After delivery,
the handling, care or use of the Product shall be at Purchaser's sole risk and
expense.

8.

ODORIZATION - Unless otherwise expressly specified in the Agreement or by
Purchaser in writing prior to delivery, Seller will stench or odorize propane
for delivery to domestic reseller accounts to meet or exceed minimum odorization
standards on the date of delivery as stated in the Department of Transportation
Code of Federal Regulations, 49 CFR 173.315(b)(l).  Purchaser will inspect,
monitor and maintain the odorant in any Product required to be stenched
hereunder and will not commingle such Product with unodorized Product or with
Product containing odorant in concentrations less than those concentrations
mandated by law. Purchaser recognizes certain conditions may occur WHICH WILL
RENDER PROPERLY ODORIZED PROPANE UNDETECTABLE including, but not limited to, the
following:

ODORANT MAY FADE over a period of time or if subjected to certain metals or
conditions of metal.

ODORANT MAYBE ABSORBED OR ADSORBED by tanks, piping, soil, masonry or other
building materials.

STRATIFICATION OF ODORIZED PROPANE may occur, thereby changing the intensity of
the odorant at different levels.

SOME INDIVIDUALS LACK A SENSE OF SMELL OR POSSESS A DIMINISHED SENSE OF SMELL.

INDIVlDUALS WITH NORMAL SENSE OF SMELL MAYBE TEMPORARILY PREVENTED FROM
DETECTING ODORANT due to certain physical conditions such as allergies, head
colds or masking odors.

Seller shall have no further responsibility to ensure that the Product remains
properly odorized after delivery to Purchaser.

9.

HEALTH AND SAFETY INFORMATION - Counterparty acknowledges receipt of Inergy’s
Material Safety Data Sheet for the Product and is aware of the hazards or risks
in handling or using the Product. Inergy and Counterparty shall maintain
compliance with all safety and health related governmental requirements
concerning the Product. Counterparty shall disseminate to its customers
appropriate health and safety warnings and notices concerning the Product.
Counterparty shall cooperate with Inergy to facilitate the dissemination of any
health and safety warnings and notices received or produced by Inergy. In this
regard, upon request of Inergy, Counterparty shall promptly provide to Inergy an
accurate listing of the types of uses made of the Product by Counterparty, and
provide accurate information in response to such requests. Further, Counterparty
shall make reasonable efforts to determine the uses of the Product by
Counterparty's customers. Counterparty also shall transmit to Counterparty's
customers any health and safety warnings and notices received from Inergy,
promptly after such warnings and notices are furnished to Counterparty by
Inergy.

10.

QUANTITY MEASUREMENT. The quantity of Product delivered shall be measured at the
following points: (i) if to or from a ship or barge, by shore metering
facilities; (ii) if to or from a tank truck, by meter, rotary gauge or weighing,
in accordance with applicable GPA Publications; (iii) if to or from a tank car,
by official tank car capacity tables, meters or slip tube gauges in accordance
with applicable GPA Publications; and (iv) if to or from a pipeline, determined
by pipeline meter in accordance with the then current and applicable API Manual.
All quantities shall be corrected to 60 degrees Fahrenheit and equilibrium vapor
pressure of the Product at 60 degrees Fahrenheit.




Exhibit D




11.

CLAIMS - All claims by Purchaser for deficiencies in Product quantity or quality
shall be made to Seller within seven (7) days of Product delivery or all such
claims shall be conclusively deemed waived by Purchaser and Seller shall have no
liability with respect thereto.

12.

SPECIFICATIONS; CHANGES·- Product shall conform to GPA specifications or
individual pipeline specifications in effect at the time of delivery, unless
otherwise specified herein.

13.

TANK CARS - Purchaser shall pay all demurrage charges direct to the applicable
party on all tank cars not loaded and returned to the railroads within the
applicable demurrage-free time.

14.

FORCE MAJEURE - If either party is rendered unable, wholly or in part, to
perform its obligations under this Agreement (other than to make payments due
hereunder) due to "force majeure", defined herein as any cause or causes beyond
the control of the party affected, including, but not limited to. Acts of God,
earthquakes. fire, flood, riot, strikes, war, and compliance with any federal,
state or municipal law or regulation, order, rule, recommendation, request or
suggestion of governmental agencies or authorities (excluding, however, loss of
market, a downturn in the market price for the Product. failure or inability of
Purchaser to resell or otherwise dispose of the Product, or any other similar
cause or causes), then upon the affected party giving prompt notice and full
particulars of such force majeure to the other party, the obligations of the
affected party shall be suspended for the duration of such inability to perform,
but for no longer period, and such cause shall, so far as possible, be remedied
with all reasonable dispatch. Notwithstanding the foregoing, it is understood
and agreed that the settlement of strikes or lockouts shall be entirely within
the discretion of the party having the difficulty, and that the above
requirement that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes or lockouts by acceding to
the demands of the opposing party when such course is inadvisable in the
discretion of the party having the difficulty.

15.

SUPPLY INSUFFICIENCIES·- If. at any time or for any cause whatsoever, Seller is
unable to fulfill the terms and conditions of the Agreement, Seller shall
provide Purchaser with at least a pro-rata portion of the Product which it has
on hand at the time it discovers its inability to perform, in the same
proportion as the amount of the Product required under the Agreement bears to
the total amount of Product which Seller has contracted to provide to Purchaser
and all other purchasers; provided. however, delivery of such pro-rata portion
shall not prejudice Purchaser's rights to damages in connection with the
undelivered portion of the Product.

16.

PRICE ESCALATION - Any increase in seller's cost of supplying the Product caused
by any level of governmental law, regulation, tax, or other burden imposed after
the date of this agreement on the ownership, storage, processing, production,
transportation (including, without limitation, fuel surcharges), distribution,
use or sale of the Product covered by this Agreement will be added to the price
under this Agreement.

17.

PRECEDENCE - In the event of a conflict between the provisions of the documents
that comprise this Agreement, the provisions of the documents shall take
precedence and govern and control the rights, obligations and duties of the
parties in the following order of priority:

The sale, purchase, or exchange agreement for the Products, as the case may be,
then

These General Terms and Provisions.

18.

WARRANTIES - Seller warrants that the Products sold or otherwise provided by it
pursuant to the Agreement shall conform to the specifications, if any, set forth
in the Agreement, and that it will convey good title thereto. THE FOREGOING
WARRANTIES ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL, OR IMPLIED IN FACT OR IN LAW, AND WHETHER BASED ON STATUTE,
CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE. THE WARRANTY OF MERCHANTABILITY
AND WARRANTY OF FITNESS FOR PARTICULAR PURPOSE ARE EXPRESSLY EXCLUDED AND
DISCLAIMED.

19.

INDEMNITIES - (a.) PURCHASER AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, TO
DEFEND, INDEMNIFY AND HOLD SELLER, ITS PARENT. AFFILIATES AND SUBSIDIARY
COMPANIES, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
HARMLESS FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION. COSTS AND EXPENSES
(INCLUDING COURT COSTS, ANY COST OR EXPENSE OF INCIDENT INVESTIGATION AND
REASONABLE ATTORNEY'S FEES), LIABILITY ARISING FROM OR ON ACCOUNT OF INJURY,
DEATH OR DAMAGE TO OR LOSS OF ANY PROPERTY, MONEY DAMAGES, FINES, PENALTIES,
ASSESSMENTS, ENVIRONMENTAL RESPONSE COSTS OR INJUNCTIVE OBLIGATIONS
(COLLECTIVELY. "CLAIMS") WHICH OCCUR AS A RESULT OF OR IN CONNECTION WITH THE
RECEIPT, LOADING, TRANSPORTATION, STORAGE, OR HANDLING OF PRODUCT COVERED BY THE
AGREEMENT BY PURCHASER OR ITS REPRESENTATIVES, AGENTS OR CUSTOMER'S; PROVIDED,
HOWEVER, THIS INDEMNITY OBLIGATION SHALL NOT APPLY TO THE EXTENT THAT SELLER'S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IS DETERMINED TO BE THE CAUSE OF SUCH
CLAIMS. THIS SECTION 18 SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THE
AGREEMENT. (b.) NOTWITHSTANDING ANYTHING TO THE AGREEMENT TO THE CONTRARY, UPON
SELLER'S PROVISION OF DOCUMENTATION RESPECTING ANY REQUIRED ODORIZATION OF
PRODUCT

Exhibit D




PURSUANT TO THE AGREEMENT, PURCHASER'S INDEMNIFICATION OBLIGATION UNDER THE
AGREEMENT SHALL INCLUDE, WITHOUT LIMITATION, CLAIMS COMPRISING OR ASSERTING LACK
OF OR INADEQUATE WARNING MATERIALS, IMPROPER AMOUNTS, USE OR TYPE OF ODORANT,
"ODORANT FADING," LACK OF WARNING ON SUPPLEMENTAL WARNING SYSTEMS (SUCH AS GAS
DETECTORS) AND IMPROPER TRAINING OR MONITORING OF PURCHASER'S WARNING OR
TRAINING PROGRAMS RESPECTING ODORIZATION.

20.

LIMITATION OF LIABILITY - PURCHASER'S EXCLUSIVE REMEDY FOR ALL LOSSES OR DAMAGES
RESULTING UNDER THE AGREEMENT, INCLUDING, BUT NOT LIMITED TO ANY ALLEGATIONS OF
BREACH OF WARRANTY, BREACH OF CONTRACT, NEGLIGENCE (ORDINARY OR GROSS) OR STRICT
LIABILITY, SHALL BE LIMITED, AT SELLER'S OPTION, TO EITHER THE RETURN OF THE
PURCHASE PRICE OR THE REPLACEMENT OF THE PRODUCT FOR WHICH A CLAIM IS MADE AND
PROVED. EXCEPT AS SET FORTH IN SECTION 18 ABOVE, NEITHER PARTY SHALL BE LIABLE
TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, INDIRECT, PUNITIVE OR
EXEMPLARY DAMAGES ARISING UNDER THE AGREEMENT.

21.

INSURANCE - Counterparty agrees to procure and maintain or cause its agents,
contractors and their subcontractors, and representatives to procure and
maintain insurance coverage in compliance with the requirements of the law of
the state in which delivery of the Product will occur with respect to the
receipt of Product hereunder and/or any activities related thereto, but in no
event less than the coverages set forth below. Counterparty acknowledges and
agrees that Inergy shall not insure Counterparty's products, servants and/or
property, nor the products, property and/or servants of others, and that
insurance required by the preceding sentence, if any, and deductibles associated
therewith shall be carried and paid, as applicable, by Counterparty at its own
expense. If Counterparty carries any insurance on its products, property and/or
servants, Counterparty and Counterparty's insurance carrier(s) shall waive
subrogation against Inergy, its affiliates, subsidiaries and parents and its and
their officers, employees, representatives and agents, and copies of such
waivers shall be furnished to Inergy.

Employer's Liability Insurance protecting Counterparty against common law
liability, in the absence of statutory liability, for employee bodily injury
arising out of the master-servant relationship with a limit of not less than
$1,000,000.

Commercial General Liability Insurance including products/completed operations
with limits of liability of not less than $1,000,000 per occurrence.

Business Automobile Liability Insurance for all operations of Counterparty
including owned, nonowned and hired vehicles with limits of liability of not
less than: Bodily Injury S1,000,000 per person, $1,000,000 per accident;
Property Damage $1,000,000 or a combined single limit of $1 ,000,000 for bodily
injury and property damage.

Nothing contained in these provisions relating to coverage and amounts shall
operate as a limitation of Counterparty's liability in tort or contract under
the terms of the Agreement.

22.

ASSIGNMENT - Counterparty shall not sell, assign or dispose of Counterparty's
interest in the Agreement in whole or in part, directly or indirectly, without
the prior written consent of Inergy in each instance, and this requirement may
not be waived except in writing. Any attempted sale, assignment or disposition
of such an interest shall be null and void and not binding on Inergy. In the
event Counterparty is a corporation or other business entity, this clause shall
be deemed to apply to the sale, assignment or other disposition of the ownership
of any share or interest in such corporation or business entity. It is further
understood and agreed that if an assignment is made with Inergy's prior written
consent (i) to a corporation or other business entity, all owners of any share
or interest in such corporation or other business entity shall agree to be
jointly and severally personally liable to carry out all obligations of
Counterparty hereunder or (ii) to one or more individuals, all assignees
accepting such assignment or acting pursuant to the assignment as owners or
operators of Counterparty's business shall agree to be jointly and severally
liable to carry out all obligations of Counterparty hereunder.

23.

COMPLIANCE WITH LAW·- Products delivered hereunder shall be delivered, and the
parties hereto shall perform all of their obligations under this Agreement, in
full compliance with all applicable federal and state laws, rules and
regulations and all Presidential Proclamations which may be applicable thereto.

24.

NOTICE·- Any notice hereunder shall be in writing and shall be delivered
personally, by mail or by fax to the party's address set forth in the Agreement,
unless changed by notice. Such notice shall be deemed to have been given on the
date of the delivery thereof to the party receiving such notice.

25.

TAXES·- Any tax, fee, charge or other exaction, now or hereafter enacted, levied
or assessed by any federal, state, local or other governmental authority upon,
or as a result of the transactions herein provided for, or the goods or source
materials thereof which are the subject matter of the Agreement including, but
not limited to, gross receipts taxes, occupation taxes, motor fuel taxes, sales
and use taxes, franchise taxes, income taxes, ad valorem taxes, property taxes,
inspection fees and license fees, shall, if paid or payable by Seller,
regardless of whether paid or payable by Seller directly to the collecting
authority or to a third party collecting or being reimbursed for having paid any
such tax, fee, charge or other exaction, be paid by Purchaser on demand by
Seller. Any personal property taxes levied or assessed by any governmental
authority upon the products covered by the Agreement shall be paid




Exhibit D




by the party having title thereto at the time of such assessment. Purchaser
shall furnish Seller proper exemption certificates where tax exemption is
claimed on any Products delivered hereunder.

26.

BRAND NAMES - Unless otherwise specifically agreed to by the parties in writing,
Purchaser shall not represent, or authorize or permit any other person to
represent, that Product delivered hereunder is the product of Seller; all
Product delivered hereunder shall be used or sold under Purchaser's brand names
or under brand names approved by Seller; and Purchaser shall not allow said
Product to be used or sold under any other brand names.

27.

CONDUCT OF PARTIES' BUSINESS - Each party in the performance of the Agreement is
engaged in an independent business and nothing herein contained shall be
construed as giving either party any right to control the other party in any way
in the performance of the other party's business. Neither party shall have any
right to exercise control over any of the other party's employees,
representatives, agents or contractors of any level except to the extent of any
safety requirements for delivery of product under the Agreement. All employees,
representatives, agents or contractors of any level of a party shall be entirely
under the control and direction of that party, which shall be entirely
responsible for their actions and omissions.

28.

GOVERNING LAW- THIS AGREEMENT SHALL BE SUBJECT TO THE JURISDICTION OF, GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MISSOURI, INCLUDING
THE UNIFORM COMMERCIAL CODE EXCEPT AS OTHERWISE SPECIFIED HEREIN, WITHOUT REGARD
TO ANY CONFLICT OF LAW RULES THAT MAY DIRECT THE APPLICATION OF THE LAW OF ANY
OTHER JURISDICTION.

29.

CONFIDENTIALITY - Each party shall hold as confidential any information in or
obtained in association with this Agreement.

30.

SEVERABILITY - The invalidity of anyone or more covenants or provisions of the
Agreement shall not affect the validity of any other provisions hereof or the
Agreement as a whole, and in case of any such invalidity, the Agreement shall be
construed to the maximum extent possible as if such invalid provision had not
been included herein.

31.

NO THIRD PARTY BENEFICIARY·- Nothing in the Agreement shall entitle any persons
other than Seller or Purchaser, or their successors or assigns, to any claim,
cause of action, remedy or right of any kind relating to the transactions
contemplated by the Agreement.

32.

WAIVER - Waivers by either party of the breach of any provision hereof by the
other party shall not be deemed to be a waiver of the breach of any other
provision hereof or of any subsequent or continuing breach of such provisions.

33.

CONSTRUCTION OF AMBIGUITY·- The parties acknowledge and agree that the terms and
conditions of the Agreement were freely negotiated and drafted by the parties
and the parties expressly agree that in the event of any ambiguity in any of the
terms and conditions of the Agreement, including any exhibits, schedules and
other attachments hereto, and whether or not placed of record, such ambiguity
shall not be construed for or against any party hereto on the basis that such
party did or did not author the same.

34.

PRIOR AGREEMENTS SUPERSEDED; ENTIRE AGREEMENT - The Agreement, including without
limitation, all exhibits hereto, integrates the entire understanding between the
parties with respect to the subject matter covered and supersedes all prior
understandings, drafts, discussions, or statements, whether oral or in writing,
expressed or implied, dealing with the same subject matter, including any other
general terms and conditions previously entered into between the parties.

35.

AMENDMENT·- No amendment or modification of the Agreement, nor waiver of any
provision thereof, shall be effective unless set forth in a written instrument
executed by Seller and Purchaser. Unless otherwise expressly stated in the
amendment, an amendment to the Agreement of which a particular Product sale,
purchase, or exchange agreement, as the case may be, is a part shall be
construed to amend the Agreement for the purpose of the Products which are the
subject of that sale, purchase, or exchange agreement only.















